Exhibit 10.8

FIRST FEDERAL BANK

CHANGE IN CONTROL AGREEMENT

This AGREEMENT is entered into effective and made as of September 27, 2000, by
and between First Federal Bank (the “Bank”), a federally chartered savings
institution, with its principal administrative offices at 109 East Depot Street,
Colchester, Illinois 62326, and First Federal Bancshares, Inc. (the “Holding
Company”), a corporation organized under the laws of the State of Delaware and
the holding company of the Bank and Mark Tyrpin (“Executive”).

WHEREAS, the Bank recognizes the substantial contribution Executive has made to
the Bank and wishes to continue to protect Executive’s position with the Bank
for the period provided in this Agreement in the event of a Change in Control
(as defined in this Agreement); and

WHEREAS, Executive has agreed to continue serve in the employ of the Bank.

NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:

 

1. TERM OF AGREEMENT.

The period of this Agreement shall be deemed to have commenced as of the date
first above written and shall continue for a period of twenty-four (24) full
calendar months from the date of this Agreement. Commencing on September 27,
2000, and at each anniversary date thereafter, the Board of Directors of the
Bank (the “Board”) may extend the term of this Agreement for an additional year
so that the remaining term is a full twenty-four (24) calendar months, unless
Executive elects not to extend the term of the Agreement by providing written
notice to the Board in accordance with Section 5 of the Agreement. The Board
will review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the term of the Agreement, and the results of such
review shall be included in the minutes of the Board’s meeting.

 

2. CHANGE IN CONTROL.

(a) Upon the occurrence of a Change in Control (as defined in paragraph (b) of
this Section 2), Executive shall be entitled to the payments and benefits
provided for in Section 3 of this Agreement upon Executive’s termination of
employment on or after the date the Change in Control occurs due to:
(i) Executive’s dismissal at any time during the term of this Agreement; or
(ii) Executive’s resignation at any time during the term of this Agreement
following any demotion, or loss of title, office or significant authority, or
reduction in Executive’s annual compensation or benefits, or relocation of
Executive’s principal place of employment by more than 25 miles from its
location immediately prior to the Change in Control; provided, however,
Executive may consent in writing to any such demotion, loss, reduction or
relocation. The effect of any written consent of Executive under this
Section 2(a) shall be strictly limited to the terms specified in such written
consent.

(b) For purposes of this Agreement, a “Change in Control” of the Bank or Holding
Company shall mean an event of a nature that: (i) would be required to be
reported in response to Item 1(a) of the Current Report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Holding Company within the meaning of the Home
Owners’ Loan Act of 1933 and the Rules and Regulations promulgated by the Office
of Thrift Supervision (“OTS”) (or



--------------------------------------------------------------------------------

its predecessor agency), as in effect on the date hereof (provided, that in
applying the definition of change in control or presumptive change in control or
acting in concert or presumptive acting in concert as set forth under the Rules
and Regulations of the OTS, ownership by a person or group, including a
presumptive group, of at least 15% of the voting stock of the Bank or the
Holding Company shall be required, and provided further that ownership of stock
by a tax qualified employee benefit plan of the Bank or the Holding Company
shall not be subject to presumptions of control or acting in concert); or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Bank or the Holding Company representing 25% or more of the Bank’s or the
Holding Company’s outstanding securities except for any securities of the Bank
purchased by the Holding Company in connection with the conversion of the Bank
to the stock form and any securities purchased by any employee benefit plan of
the Bank or the Holding Company, or (B) individuals who constitute the board of
directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board (or
members who were nominated by the Incumbent Board), or whose nomination for
election by the Holding Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board (or members who were
nominated by the Incumbent Board), shall be, for purposes of this clause (B),
considered as though he were a member of the Incumbent Board, or (C) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Holding Company or similar transaction occurs in which
the Bank or Holding Company is not the resulting entity.

(c) Notwithstanding any other provision of this Agreement, Executive shall not
have the right to receive termination benefits under this Agreement upon
Executive’s Termination for Cause. The term “Termination for Cause” shall mean
termination because of Executive’s personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, regulation
(other than traffic violations or similar offenses) or final cease and desist
order, or any material breach of this Agreement. In determining incompetence,
the acts or omissions shall be measured against standards of professional
competence generally prevailing for officers having comparable positions in the
savings institutions industry. Notwithstanding the foregoing, Executive shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for Executive, together with counsel, to be
heard before the Board and which such meeting shall be held not more than 30
days from the date of notice during which period Executive may be suspended with
pay), finding that in the good faith opinion of the Board, Executive was guilty
of conduct justifying Termination for Cause and specifying the particulars
thereof in detail. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause except for
compensation or benefits already vested. Any stock options and related limited
rights granted to Executive under any stock option plan, or any unvested awards
granted to Executive under any restricted stock benefit plan of the Holding
Company or its subsidiaries, shall become null and void effective upon
Executive’s receipt of a Notice of Termination For Cause pursuant to Section 5
of this Agreement except all benefits shall be deemed to have remained in effect
if Executive is reinstated, and shall not be exercisable by or delivered to
Executive at any time subsequent to such Termination For Cause.

 

2



--------------------------------------------------------------------------------

3. TERMINATION BENEFITS.

(a) Upon the occurrence of a Change in Control, followed at any time by the
termination of Executive’s employment in accordance with the provisions of
Section 2 of this Agreement, the Bank shall be obligated to pay Executive, or in
the event of Executive’s subsequent death, Executive’s beneficiary or
beneficiaries, or Executive’s estate, as the case may be, a sum equal to two
(2) times Executive’s average annual compensation for the five most recently
completed taxable years of Executive. For purposes of this Subsection 3(a),
annual compensation shall include base salary and any other taxable income,
including but not limited to amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses,
severance payments, retirement benefits, director or committee fees and fringe
benefits paid or to be paid to Executive or paid for Executive’s benefit during
any such year, as well as profit sharing, employee stock ownership plan and
other retirement contributions or benefits (other than defined benefit pension
benefits), including any tax-qualified or non-tax-qualified plan or agreement
(whether or not taxable) made or accrued on behalf of Executive for such year.
In addition, for purposes of determining his vested accrued benefit, Executive
shall be credited either under the defined benefit pension plan maintained by
the Bank or, if not permitted under such plan, under a separate arrangement,
with the additional “years of service” that he would have earned for vesting and
benefit accrual purposes for the remaining term of the Agreement had his
employment not terminated. At the election of Executive, which election is to be
made prior to or within thirty (30) days of the Date of Termination on or
following a Change in Control, such payment may be made in a lump sum (without
discount for early payment) on or immediately following the Date of Termination
(which may be the date a Change in Control occurs) or paid in equal monthly
installments during the twenty-four (24) months following Executive’s
termination. In the event that no election is made, payment to Executive will be
made on a monthly basis during the remaining twenty-four (24) month term of the
Agreement. Such payments shall not be reduced in the event Executive obtains
other employment following termination of employment. However, in the event the
Bank is not in compliance with its minimum capital requirements or if such
payments pursuant to this Section 3 would cause the Bank’s capital to be reduced
below its minimum regulatory capital requirements, such payments shall be
deferred until such time as the Bank or successor thereto is in capital
compliance.

(b) Upon the occurrence of a Change in Control and Executive’s termination of
employment in accordance with the provisions of Section 2 of this Agreement, the
Bank will cause to be continued any life, medical, health and disability or
dental insurance plan or arrangement in which Executive participates (each being
a “Welfare Benefit Plan”) substantially identical to the benefit coverage
maintained by the Bank for Executive and any of his dependents covered under
such plans prior to the Change in Control. Such coverage shall cease upon the
expiration of thirty-six (36) full calendar months following the Date of
Termination. In the event Executive’s or Executive’s covered dependent’s
participation in any such plan or program is barred, the Holding Company shall
arrange to provide Executive and his dependents with benefits coverage
substantially similar to those which Executive and his dependents would
otherwise have been entitled to receive under such plans and programs by
operation of this provision or provide their economic equivalent to Executive
and Executive’s dependents.

 

4. CHANGE IN CONTROL RELATED PROVISIONS.

Notwithstanding the preceding paragraphs of Section 3, in no event shall the
aggregate payments or benefits to be made or afforded to Executive under this
Agreement (the “Termination

 

3



--------------------------------------------------------------------------------

Benefits”) constitute an “excess parachute payment” under Section 280G of the
Code or any successor thereto, and in order to avoid such a result the
Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G. The allocation of any reduction required with
respect to the Termination Benefits shall be determined by Executive.

 

5. NOTICE OF TERMINATION.

(a) Any purported termination by the Bank, or by Executive, shall be
communicated by a Notice of Termination to the other party hereto. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive”s employment under the provision so
indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of Termination for Cause, shall not be less than
thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
reasonable dispute exists concerning the termination, the Date of Termination
shall be the date on which the dispute is finally determined, either by mutual
written agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
Executive’s base salary and continue to cover Executive under each Welfare
Benefit Plan in which Executive participated when the notice giving rise to the
dispute was given until the dispute is finally resolved in accordance with this
Agreement. Amounts paid under this Section 5(c) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

 

6. SOURCE OF PAYMENTS.

The parties to this Agreement intend that all payments provided for in this
Agreement shall be paid in cash, check or other mutually agreed upon method from
the general funds of the Bank. Further, the Holding Company guarantees such
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Holding Company.

 

4



--------------------------------------------------------------------------------

7. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to Executive without reference to this
Agreement.

Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank or its subsidiaries any
obligation to employ or retain Executive in its employ for any period.

 

8. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

9. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

10. REQUIRED REGULATORY PROVISIONS.

(a) The Board may terminate Executive’s employment at any time, but any
termination by the board of directors, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 2 of
this Agreement.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion
(i) pay Executive all or part

 

5



--------------------------------------------------------------------------------

of the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the benefit obligations which were
suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(c)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.

(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Director of the Office of
Thrift Supervision (or his or her designee) at the time the Federal Deposit
Insurance Corporation or the Resolution Trust Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act; or (ii) by the
Director of the Office of Thrift Supervision (or his or her designee) at the
time the Director (or his or her designee) approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any rules
and regulations promulgated thereunder.

 

11. REINSTATEMENT OF BENEFITS UNDER BANK AGREEMENT.

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 10(b) of this Agreement (the “Notice”) during the term of this Agreement
and a Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice of Termination.

 

12. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

6



--------------------------------------------------------------------------------

13. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

14. GOVERNING LAW.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of Illinois.

 

15. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of Executive’s right to
be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

16. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank if Executive is successful pursuant to a legal judgment,
arbitration or settlement.

 

17. INDEMNIFICATION.

The Bank shall provide Executive (including his or her legal representatives,
successors and assigns) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive
(including his or her legal representatives, successors and assigns) for
reasonable costs and expenses incurred by Executive in defending or settling any
judicial or administrative proceeding, or threatened proceeding, whether civil,
criminal or otherwise, including any appeal or other proceeding for review.

Indemnification by the Bank shall be made only upon the final judgment on the
merits in the favor of Executive, in case of settlement, in case of final
judgment against Executive or in the case of final judgment in favor of
Executive other than on the merits, if a majority of the disinterested directors
of the Bank determine Executive was acting in good faith within the scope of
Executive’s employment or authority in accordance with 12 C.F.R.
Section 545.121(c)(iii).

Any such indemnification of Executive must conform with the notice provisions of
12 C.F.R. Section 545.121(c)(iii) to indemnify Executive to the fullest for such
expenses and liabilities to include, but not to be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements, such
settlements to be approved by the Board, if such action is brought against
Executive in his or her capacity as an officer or director of the Bank, however,
shall not extend to matters as to which Executive is finally adjudged to be
liable for willful misconduct in the performance of his or her duties.

 

7



--------------------------------------------------------------------------------

18. SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

8



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, First Federal Bank and First Federal Bancshares, Inc. have
caused this Agreement, to be executed by their duly authorized officers, and
Executive has signed this Agreement on November 13, 2000.

 

ATTEST:

   

FIRST FEDERAL BANK

/s/ Ronald A. Feld    

/s/ James J. Stebor

Ronald A. Feld

   

For the Entire Board of Directors

Secretary

   

SEAL

   

ATTEST:

   

FIRST FEDERAL BANCSHARES, INC.

   

(Guarantor)

/s/ Ronald A. Feld  

By:

 

/s/ James J. Stebor

Ronald A. Feld

   

For the Entire Board of Directors

Secretary

   

SEAL

   

WITNESS:

   

EXECUTIVE

/s/ Cathy D. Pendell    

/s/ Mark Tyrpin

   

Mark Tyrpin

 

9